PER CURIAM.
We affirm the final judgment of dissolution of marriage on all issues raised by appellant, except that relating to the former wife’s Northern Insurance annuity. As to that asset, we reverse and remand the case to the trial court with directions for it to enter an order finding the annuity to be a marital asset, based upon the former wife’s concession, and thereafter to make an equitable distribution thereof.
AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN, BENTON and POLSTON, JJ., concur.